ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Containers Unlimited, LLC                      ) ASBCA No. 62599
                                               )
Under Contract No. H92414-18-P-5041            )

APPEARANCE FOR THE APPELLANT:                     Mr. Steven C. Hasty
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Josephine R. Farinelli, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 27, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62599, Appeal of Containers
Unlimited, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 28, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals